DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This Office Action is in response to the Amendment filed on date: 05/13/2021
Claims 10-15 and 17 are pending.  Claims 1-9, 16, and 18-20 have been cancelled.

Response to Arguments
Rejections under 35 USC § 112
Regarding the pre-AIA  35 U.S.C. 112 rejection of claim 10-15 and 17, applicant's arguments as have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kyle W. Sherrill (Reg. No. 62,130) on 06/03/2021.
The application has been amended as follows: Claim 10 will now read: “A method for determining an ammonium bisulfide concentration, the method comprising: measuring electrolytic conductivity of an aqueous liquid stream by utilizing a conductivity cell to obtain a first signal representing a conductivity measurement; measuring temperature of the aqueous liquid stream by utilizing a temperature sensor to obtain a second signal representing a temperature measurement, wherein the temperature sensor is inserted directly into the aqueous liquid stream; measuring pressure of the aqueous liquid stream by utilizing a pressure sensor to obtain a third signal representing a pressure measurement; and determining the ammonium bisulfide concentration in the aqueous liquid stream based on the temperature measurement, the conductivity measurement, and the pressure 
Allowable Subject Matter
Claims 10-15 and 17 are allowed after the amendment above.
The following is an examiner’s statement of reasons for allowance: In claim 10, the specific limitations of  “… determining the ammonium bisulfide concentration in the aqueous liquid stream based on the temperature measurement,  the conductivity measurement, and the pressure measurement, wherein an analyzer receives and correlates the first signal the second signal and the third signal to a calibration algorithm to determine the ammonium bisulfide concentration, wherein the calibration algorithm compensates for any effects of pressure, temperature, or both on the conductivity measurement.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11-15 and 17 are allowed for depending from allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Eberheim et al teaches a conductivity sensor but does not teach “… determining the ammonium bisulfide concentration in the aqueous liquid stream based on the temperature measurement,  the conductivity measurement, and the pressure measurement, wherein an analyzer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863